Exhibit SECURITIES PURCHASE AGREEMENT TABLE OF CONTENTS Page 1. PURCHASE AND SALE OF PREFERRED SHARES. 1 (a) Sale and Purchase of the Preferred Shares. 1 (b) Closing. 2 (c) Form of Payment. 2 2. BUYER’S REPRESENTATIONS AND WARRANTIES. 2 (a) Organization; Authority. 2 (b) No Public Sale or Distribution. 2 (c) Accredited Investor Status. 2 (d) Reliance on Exemptions. 2 (e) Information. 3 (f) No Governmental Review. 3 (g) Transfer or Resale. 3 (h) Acknowledgment by Buyer. 4 (i) U.S. Legend. 4 (j) Canadian Legends. 5 (k) Validity; Enforcement. 5 (l) No Conflicts. 5 (m) Residency. 6 (n) No Effect on Reliance. 6 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 6 (a) Organization and Qualification. 6 (b) Authorization; Enforcement; Validity. 6 (c) Issuance of Securities. 7 (d) No Conflicts. 7 (e) Consents. 8 (f) Acknowledgment Regarding Buyer’s Purchase of Securities. 8 (g) No General Solicitation; Placement Agent’s Fees. 8 (h) No Integrated Offering. 8 (i) Dilutive Effect. 9 (j) Application of Takeover Protections; Rights Agreement. 9 (k) SEC Documents; Financial Statements. 9 (l) Absence of Certain Changes. 10 (m) No Undisclosed Events, Liabilities, Developments or Circumstances. 10 (n) Conduct of Business; Regulatory Permits. 10 (o) Foreign Corrupt Practices. 11 (p) Sarbanes-Oxley Act. 11 (q) Transactions With Affiliates. 11 (r) Equity Capitalization. 12 (s) Indebtedness and Other Contracts. 12 i (t) Absence of Litigation. 13 (u) Insurance. 13 (v) Employee Relations. 13 (w) Title. 14 (x) Intellectual Property Rights. 14 (y) Environmental Laws. 15 (z) Subsidiary Rights. 15 (aa) Tax Status 15 (bb) Internal Accounting and Disclosure Controls. 16 (cc) Off-Balance Sheet Arrangements. 16 (dd) Investment Company Status. 16 (ee) U.S. Real Property Holding Corporation. 16 (ff) Transfer Taxes. 16 (gg) Shares Freely Tradeable. 17 (hh) TSX. 17 (ii) NASDAQ. 17 (jj) Acknowledgement Regarding Buyer’s Trading Activity. 17 (kk) Manipulation of Price. 17 (ll) Disclosure. 17 (mm) Hart-Scott-Rodino Act Exemption. 18 (nn) No Effect on Reliance. 18 4. COVENANTS. 18 (a) Best Efforts. 18 (b) Form D and Blue Sky; Canadian Filings 18 (c) Reporting Status 18 (d) Use of Proceeds. 19 (e) Financial Information 19 (f) Listing. 19 (g) Fees 19 (h) Pledge of Securities. 19 (i) Disclosure of Transactions and Other Material Information. 20 (j) Additional Registration Statements. 20 (k) Reservation of Shares. 20 (l) Compliance with Series A Share Rights. 21 (m) Conduct of Business. 21 (n) Withholding Taxes 21 (o) Holding Periods 21 (p) Lock-Up Agreements. 21 (q) Approval of Principal Markets. 21 5. REGISTER; TRANSFER AGENT INSTRUCTIONS. 21 (a) Register. 21 (b) Transfer Agent Instructions. 22 6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. 22 7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. 23 ii 8. TERMINATION. 24 9. MISCELLANEOUS. 24 (a) Governing Law; Jurisdiction; Jury Trial 25 (b) Counterparts. 25 (c) Headings. 25 (d) Severability. 25 (e) Entire Agreement; Amendments. 26 (f) Notices. 27 (g) Successors and Assigns. 27 (h) No Third Party Beneficiaries. 27 (i) Survival. 27 (j) Currency 27 (k) Further Assurances 28 (l) Indemnification 28 (m) No Strict Construction. 28 (n) Remedies. 28 (o) Independent Nature of Obligations. 29 (p) Rescission and Withdrawal Right. 29 (q) Payment Set Aside. 29 (r) Judgment Currency. 33 EXHIBITS Exhibit A-Form of Series A Share Rights Exhibit B-Form of Registration Rights Agreement Exhibit C-Form of Irrevocable Transfer Agent Instructions Exhibit D-Form of Officer’s Certificate Exhibit E-Form of Officer’s Certificate Exhibit F-Form of Lock-Up Agreement Exhibit G-Form of McCarthy Tétrault LLP Opinion Exhibit H-Form of Latham & Watkins LLP Opinion iii SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 23, 2008, by and between Cardiome Pharma Corp., a Canadian corporation, with headquarters located at 6th Floor, 6190 Agronomy Road, Vancouver, British Columbia, Canada V6T 1Z3 (the “Company “), and CR Intrinsic Investments, LLC (the “Buyer”). WHEREAS: A.The Company and the Buyer are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the 1933 Act and BC Instrument 72-503 - Distribution of Securities Outside British Columbia as promulgated under the Securities Act (British Columbia) (the “BCSA”). B.The Company has authorized a new series of preferred shares of the Company designated as Series A Shares, the terms of which are set forth in the rights, privileges, conditions and restrictions for such series of preferred shares (the “Series A Share Rights”) in the form attached hereto as Exhibit A (together with any preferred shares issued in replacement thereof in accordance with the terms thereof, the “Preferred Shares”), which Preferred Shares shall be convertible into common shares in the capital of the Company (the “Common Shares”), in accordance with the terms of the Series A Share Rights. C.The Buyer wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, certain Preferred Shares. D.Contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering a Registration Rights Agreement, substantially in the form attached hereto as Exhibit B (as in effect from time to time, the “Registration Rights Agreement”), pursuant to which the Company has agreed to provide certain registration rights with respect to the Registrable Securities (as defined in the Registration Rights Agreement), under the 1933 Act and the rules and regulations promulgated thereunder, and applicable state securities laws. E.The Preferred Shares and the Common Shares issuable upon conversion of the Preferred
